DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/482,086 filed on 2019.07.30.

Claims 1-20 are currently pending and have been examined.  


Drawings
	The drawings filed 2019.07.30 are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 14 of copending Application No. U.S. 2019/0383331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-4 of the instant application are disclosed in claims 1-2 and 14 of U.S. 2019/0383331.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application
US2019/0383331
1. (Original) A turbine engine defining an axial direction and a radial direction, the turbine engine comprising: 
a fan or propeller assembly comprising a gearbox; 
an engine core comprising one or more rotors, wherein at least one of the rotors defines an axially extended annular hub; and 
a flexible coupling shaft defining a first end and a second end along the axial direction, 

wherein the first end is connected to the engine core and the second end is connected to the gearbox, and further





 wherein the flexible coupling shaft extends from the one or more rotors to the gearbox in the axial direction and inward of the hub in the radial direction.
1. A shaft assembly for a turbine engine, wherein
 the turbine engine includes a fan or propeller assembly and an engine core, 
and further wherein the fan or propeller assembly includes a gearbox,
 and wherein the engine core includes one or more rotors, 
the shaft assembly comprising: 
a flexible shaft defining a first end and a second end along the axial direction, 

wherein the first end is connected to the engine core and the second end is connected to the gearbox, and 

wherein a plurality of splines is defined at the second end and coupled to a spline interface at the gearbox; and 
a coupling extended at least partially in the radial direction 

14. The shaft assembly of claim 1, wherein the flexible shaft further defines one or more platforms extended at least partially along the axial direction, wherein the platforms of the flexible shaft contact the hub of the rotor between the first end and the second end of the flexible shaft.

2. The shaft assembly of claim 1, wherein the coupling defines one or more fastening locations at which one or more rotors of the engine core and the coupling attach in axially adjacent arrangement
3. (Currently Amended) The turbine engine of claim 1  wherein the flexible coupling shaft defines a plurality of splines, and wherein the gearbox defines a spline interface, and further wherein the plurality of splines is coupled to a spline interface
1. wherein a plurality of splines is defined at the second end and coupled to a spline interface at the gearbox; and 

4. (Currently Amended) The turbine engine of claim 1, wherein the flexible coupling shaft further defines a coupling extended at least partially in the radial direction and coupled to the one or more rotors of the engine core.
1. wherein a plurality of splines is defined at the second end and coupled to a spline interface at the gearbox; and 
a coupling extended at least partially in the radial direction and coupled to the engine core and the flexible shaft



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2016/0090988 (cited by applicant) to VENTER.

As to claim 1, VENTER discloses a turbine engine (figures) defining an axial direction (left to right on the page) and a radial direction (top to bottom in the figures), the turbine engine comprising: 
a fan or propeller assembly (fan device 2) comprising a gearbox (epicyclic gear 4); 
an engine core comprising one or more rotors (shown schematically), wherein at least one of the rotors defines an axially extended annular hub (e.g. near callout 15 or connected to 14); and 
a flexible coupling shaft (3a/b/c in figs. 1, 3, 5; [0050]) defining a first end (end generally indicated by 3) and a second end (3A) along the axial direction (opposing ends of 3 are spaced apart axially), wherein the first end (generally 3) is connected to the engine 

    PNG
    media_image1.png
    457
    655
    media_image1.png
    Greyscale


As to claim 2, VENTER discloses wherein the flexible coupling shaft (3a/b/c) is connected to at least one rotor of the engine core (via 14, see annotated figure).  

As to claim 3, VENTER discloses the flexible coupling shaft defines a plurality of splines, and wherein the gearbox defines a spline interface, and further wherein the plurality of splines is coupled to a spline interface (spline shaft connection [0007] and [0050]).  

As to claim 4, VENTER discloses the flexible coupling shaft further defines a coupling extended at least partially in the radial direction and coupled to the one or more rotors of the engine core (referring to circled connection between 3 and 14 in the annotated figure above).  

As to claim 5, VENTER discloses the coupling defines one or more fastening locations at which the one or more rotors of the engine core and the coupling attach in axially 

As to claim 6, VENTER discloses the coupling of the flexible coupling shaft (3a/b/c) is attached to the rotor of the engine core in axially adjacent arrangement (the circled portion shows 3 connected to 14 in what appears to be an axially adjacent arrangement), and wherein the rotor defines a rotor in the compressor section (per [0041] the shaft 3 is a compressor shaft therefore the section shown in the figures is considered to be a compressor section).  

 As to claim 9, VENTER discloses the plurality of splines of the flexible coupling shaft defines a star gear (the portion 3A can be considered a star gear due to outward facing teeth), and wherein the star gear is coupled to the spline interface at the gearbox (fig. 1).  

As to claim 15, VENTER discloses a method of arranging a turbine engine, wherein the turbine engine includes a fan or propeller assembly and an engine core (see explanation for claim 1), and wherein the fan or propeller assembly includes a gearbox defining a spline interface (see explanation for claim 3), and further wherein the engine core includes one or more rotors (see explanation for claim 1), one or more of the rotors defining a hub extended in an axial direction (see explanation for claim 1), the method comprising: 
connecting a first end of a flexible coupling shaft to the rotor (see explanation for claim 1); 
extending the flexible coupling shaft in the axial direction and radially within the hub of the rotor (see explanation for claim ); and  
4Preliminary Amendment connecting a second end of the flexible coupling shaft to the gearbox of the fan or propeller assembly (see explanation for claim 1).  

As to claim 16, see explanation for claim 1.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VENTER. 

As to claim 10, VENTER does not explicitly disclose the flexible coupling shaft defines a second plurality of splines at the first end, and wherein the second plurality of splines couples with a second spline interface at the engine core. 
 Per MPEP 2144.04 a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In the present case applicant has not disclosed any new or unexpected result. VENTER discloses a splined connection ([0007] and [0050]) which is interpreted to include more than one spline as is customary in the art. This can be interpreted to include a single plurality of splines or a plurality of pluralities.  It would be obvious to one of ordinary skill in the art to modify VENTER to include the flexible coupling shaft defines a second plurality of splines at the first end, and wherein the second plurality of splines couples with a second spline interface at the engine core as a mere duplication of parts. Such a duplication would provide increased contact area between the shaft and the core for an improved connection.

As to claims 12-13, VENTER discloses one or more bearings (fig. 1, shown but not numbered on fan shaft 5) but does not explicitly disclose [claim 12] the bearings are coupled to the hub of the rotor from which the flexible coupling shaft extends toward the gearbox or [claim 13] wherein the one or more bearings is disposed between the first end and the second end of the flexible coupling shaft.
One of ordinary skill would know that a bearing arrangement for a rotating component, bearings are coupled to the hub of the rotor from which the flexible coupling shaft extends toward the gearbox for the purpose of supporting the shaft. With that, it would be trivial for one of ordinary skill to place the one or more bearings is disposed between the first end and the second end of the flexible coupling shaft because one of ordinary skill would know that a bearing arrangement for a rotating component, e.g., a shaft, generally requires two bearings to support and locate the component radially and axially relative to the stationary part of the machine. In order to accomplish this, bearing placement on a shaft is limited to between the ends of the shaft.

As to claim 20, see explanation for claim 12


Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over VENTER in view of US 2012/0099988 A1 to Charier et al., hereinafter CHARIER. 

As to claim 7, VENTER discloses the coupling of the flexible coupling shaft is attached to the rotor of the engine core in axially adjacent arrangement (see explanation for claim 6), but does not explicitly disclose the following which is taught by CHARIER:  wherein the rotor defines a rotor in the turbine section (sleeve 22 connected to turbine 18 in fig. 2).

    PNG
    media_image2.png
    571
    759
    media_image2.png
    Greyscale

An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. CHARIER suggests using a coupling shaft to connect to a rotor in the turbine section (see annotated fig. 2 above). It would be obvious to one of ordinary skill in the art to use the teachings of CHARIER to connect a shaft to a turbine rotor for the purpose of absorbing torque imbalances (the flexible sleeve 22 can bend when unbalanced forces along the radial direction are imposed on the planet gear 16, [0017]). 

Claims 8, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over VENTER in view of US 2016/0298485 A1 to Sheridan et al., hereinafter SHERIDAN. 

As to claim 8, VENTER does not explicitly disclose the following which is taught by SHERIDAN:  one or more speed sensors (90, 90A, 90B in fig. 2) disposed in the radial direction toward a hub of a rotor (disposed radially with respect to A), and wherein the one or more speed sensors is disposed between a first end (one end of 66) and a second end (the other end of 66) of a flexible coupling shaft (fan drive shaft 66).
An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. SHERIDAN suggests using at 90 is used to verify that the fan drive shaft 66 is rotating at an appropriate rotational speed relative to the inner shaft 40. A significant deviation from the predicted relative rotational speeds between the fan drive shaft 66 and the inner shaft 40 can indicate an uncoupling between the fan drive shaft 66 and the inner shaft 40 or a mechanical issue with the geared architecture 48. Therefore, having an accurate reading of the rotational speed of the fan drive shaft 66 is important when monitoring the health of the gas turbine engine 20. With this teaching it would be obvious to one of ordinary skill in the art to use the teachings of SHERIDAN to one or more speed sensors (90, 90A, 90B in fig. 2) disposed in the radial direction toward a hub of a rotor (disposed radially with respect to A), and wherein the one or more speed sensors is disposed between a first end (one end of 66) and a second end (the other end of 66) of a flexible coupling shaft for the purpose of monitoring the health of the gas turbine engine as taught by SHERIDAN.
 
As to claim 14, VENTER does not explicitly disclose the following which is taught by SHERIDAN: one or more speed sensors disposed in the radial direction toward the hub of the rotor, and wherein the one or more speed sensors is disposed between the first end and the second end of the flexible coupling shaft (see explanation for claim 8). As to the recitation wherein the one or more speed sensors is disposed between the one or more bearings and the first end of the flexible coupling shaft, one of ordinary skill would know that a bearing arrangement for a rotating component, e.g., a shaft, generally requires two bearings to support and locate the component radially and axially relative to the stationary part of the machine. An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. VENTER teaches supporting a shaft with a bearing. With this teaching and in light of the level of one of ordinary skill it would be obvious to one of ordinary skill in the art to modify VENTER to support a rotating shaft with bearings for the purpose of supporting the shaft. That said, it would be trivial for one of ordinary skill to place the one or more speed sensors is disposed between the one or more bearings and the first end of the flexible coupling shaft because one of ordinary skill would know that a bearing arrangement for a rotating component, e.g., a shaft, generally requires two bearings to support and locate the component radially and axially relative to the stationary part of the machine. In order to accomplish this, bearing placement on a shaft is limited to between the ends of the shaft as is the placement of the sensors between the ends of the shaft as taught by SHERIDAN.  

As to claim 17, see explanation for claim 8.  

.  

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VENTER in view of US 2016/0281528 A1 to Penda et al., hereinafter PENDA. 

As to claim 11, VENTER does not explicitly disclose the following which is taught by PENDA: one or more torque sensors (54, 56 in fig. 1) disposed at the second end of a flexible coupling shaft (fig. 1 shows a sensor at either end), wherein the one or more torque sensors is disposed in the radial direction (radially from 32) toward the flexible coupling shaft (fig. 1).
  An invention is obvious if some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. PENDA suggests using at least one torque sensor in conjunction with a coupling shaft in a gas turbine engine to determine shaft torque ([0007]). Having an accurate reading of the rotational speed of the shaft 66 is important when monitoring the health of the gas turbine engine ([0003]). With this teaching it would be obvious to one of ordinary skill in the art to use the teachings of PENDA to one or more sensors for the purpose of monitoring the health of the gas turbine engine as taught by PENDA.

As to claim 19, see explanation for claim 11.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 3844168 A 	US 20160298485 A1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745
2/10/2022